Name: Commission Implementing Regulation (EU) 2017/1466 of 11 August 2017 on opening and providing for the administration of Union tariff quotas for wines originating in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. )
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  European construction;  Europe;  international trade;  beverages and sugar
 Date Published: nan

 12.8.2017 EN Official Journal of the European Union L 209/8 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1466 of 11 August 2017 on opening and providing for the administration of Union tariff quotas for wines originating in Kosovo (*1) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*1), of the other part (2) (the SAA) was signed on 27 October 2015 and entered into force on 1 April 2016. (2) Protocol II to the SAA lays down the arrangements applicable to the wines and spirit drinks mentioned therein and provides in Annex I thereto for an Agreement on reciprocal preferential trade concessions for certain wines originating in Kosovo. That agreement applies from 1 April 2016. (3) Council Regulation (EC) No 1215/2009 (3) provides for an annual import tariff quota for certain products originating in the customs territory of Kosovo. Following the entry into force of the SAA, these autonomous trade measures are adjusted by Commission Delegated Regulation (EU) 2017/1464 (4). In particular, specific wine tariff rate quotas for Kosovo are no longer applicable under the autonomous regime provided for by Regulation (EC) No 1215/2009 since these concessions have been included in the SAA regime. (4) In accordance with Annex I to Protocol II to the SAA, imports into the Union of wines originating in Kosovo are to be subject to quotas benefitting from total exemption from import duties. These quotas consist of 40 000 hl for wine of fresh grapes falling within CN codes ex 2204 21 and ex 2204 29 and 10 000 hl for quality sparkling wines and wine of fresh grapes falling within CN codes ex 2204 10 and ex 2204 21. This Protocol applies as from 1 April 2016, therefore the volumes of the new tariff quotas are calculated for 2016 as a pro rata of the basic annual volumes specified in the Protocol. (5) In order to implement the Union tariff quotas provided for in Annex I to Protocol II to the SAA, it is necessary to open tariff quotas for 2016 and for the following years based on the quantities granted in the SAA, specifying the conditions for their acceptance. The tariff quota volume shall be reduced by the quantity imported in 2016 and 2017, under the tariff quota 09.1560, to take account of imports into the Union of Kosovar wines under the autonomous trade measures established by Regulation (EC) No 1215/2009. (6) Commission Implementing Regulation (EU) 2015/2447 (5) has established the management rules for tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations. (7) Since Protocol II to the SAA applies from 1 April 2016, this Regulation should apply from the same date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The quantities of wine which may be imported from Kosovo into the Union under total exemption from import duties for 2016 and as from 2017 are laid down in the Annex. Article 2 The zero-rate duty shall be applied subject to the following conditions: (a) the imported wines shall be accompanied by a proof of origin as provided for in Protocol II to the SAA; (b) the imported wines do not benefit from export subsidies. Article 3 The tariff quota referred to in Article 1 of this Regulation shall be administered by the Commission in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2017. For the Commission The President Jean-Claude JUNCKER (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 71, 16.3.2016, p. 3. (3) Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (OJ L 328, 15.12.2009, p. 1). (4) Commission Delegated Regulation (EU) 2017/1464 of 2 June 2017 amending Council Regulation (EC) No 1215/2009 as regards trade concessions granted to Kosovo * following the entry into force of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part (see page 1 of this Official Journal). (5) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343 29.12.2015, p. 558). ANNEX Tariff quotas for wines originating in Kosovo imported into the Union for 2016 Order No CN code (1) TARIC extension Description Annual quota volume (in hl) (2) Tariff quota duty 09.1572 2204 10 93 Quality sparkling wine; wine of fresh grapes, in containers holding 2 litres or less 7 500 Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19 , 29 , 31 , 41 and 51 ex 2204 21 94 19 , 29 , 31 , 41 and 51 2204 21 95 ex 2204 21 96 11 , 21 , 31 , 41 and 51 2204 21 97 ex 2204 21 98 11 , 21 , 31 , 41 and 51 09.1570 2204 21 06 Wine of fresh grapes 30 000 (3) Exemption 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19 , 29 , 31 , 41 and 51 ex 2204 21 94 19 , 29 , 31 , 41 and 51 2204 21 95 ex 2204 21 96 11 , 21 , 31 , 41 and 51 2204 21 97 ex 2204 21 98 11 , 21 , 31 , 41 and 51 2204 29 10 2204 29 93 ex 2204 29 94 11 , 21 , 31 , 41 and 51 2204 29 95 ex 2204 29 96 11 , 21 , 31 , 41 and 51 2204 29 97 ex 2204 29 98 11 , 21 , 31 , 41 and 51 Tariff quotas for wines originating in Kosovo imported into the Union as from 2017 Order No CN code (4) TARIC extension Description Annual quota volume (in hl) (5) Tariff quota duty 09.1572 2204 10 93 Quality sparkling wine; wine of fresh grapes, in containers holding 2 litres or less 10 000 Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19 , 29 , 31 , 41 and 51 ex 2204 21 94 19 , 29 , 31 , 41 and 51 2204 21 95 ex 2204 21 96 11 , 21 , 31 , 41 and 51 2204 21 97 ex 2204 21 98 11 , 21 , 31 , 41 and 51 09.1570 2204 21 06 Wine of fresh grapes 40 000 (6) Exemption 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19 , 29 , 31 , 41 and 51 ex 2204 21 94 19 , 29 , 31 , 41 and 51 2204 21 95 ex 2204 21 96 11 , 21 , 31 , 41 and 51 2204 21 97 ex 2204 21 98 11 , 21 , 31 , 41 and 51 2204 22 10 2204 22 93 ex 2204 22 94 11 , 21 , 31 , 41 and 51 2204 22 95 ex 2204 22 96 11 , 21 , 31 , 41 and 51 2204 22 97 ex 2204 22 98 11 , 21 , 31 , 41 and 51 2204 29 10 2204 29 93 ex 2204 29 94 11 , 21 , 31 , 41 and 51 2204 29 95 ex 2204 29 96 11 , 21 , 31 , 41 and 51 2204 29 97 ex 2204 29 98 11 , 21 , 31 , 41 and 51 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) The V I 1 certificate established according to Article 43 of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1), shall mention compliance with this requirement as follows: The products listed on this certificate do not benefit from export subsidies. (3) The tariff quota volume shall be reduced by the quantity imported, in 2016, under the tariff quota 09.1560. (4) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (5) The V I 1 certificate established according to Article 43 of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1), shall mention compliance with this requirement as follows: The products listed on this certificate do not benefit from export subsidies. (6) The tariff quota volume shall be reduced by the quantity imported, in 2017, under the tariff quota 09.1560.